Citation Nr: 9915510	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  97-17 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.


REMAND

This veteran appeared before the undersigned in March 1999.  
During his hearing, he testified to several incidents that 
occurred while he was stationed in Vietnam.  These included 
being left by himself at a Listening Post, and events that 
occurred as a part of his duties while stationed at LZ Gator 
with the 5th of the 46th, part of the Americal Division.  He 
recalled being subject to rocket attacks.  

In July 1997, the RO requested that the veteran provide 
additional information regarding his claimed stressors.  In 
his response, received in August 1997, he provided the names 
of 2 individuals he believed were casualties.  Included was 
the name "Capt. [redacted]", possibly killed in September or 
October 1968.  This name was referred to U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) for 
additional.  In April 1998, USASCRUR responded that files did 
not list a "Captain [redacted]" as being wounded or killed in 
Vietnam.  

Because the USASCRUR responded with a misspelled name, the 
undersigned, using the names listed on the VietNam Veterans 
Memorial Wall, found the name of Captain [redacted], 
who died on August [redacted], 1968, in hostile action, by 
small arms fire, in the Quang Tin province.  (DIVARTY ORLL BS302882).  
It appears that LZ Gator, and Chu Lai, places where the 
veteran was stationed, were in that province.  Both Capt. 
[redacted] and the veteran were in the area at approximately the 
same time.  Additional development should be undertaken to 
confirm this information. 

During his March 1999 hearing, the veteran testified that he 
had been hospitalized in late January to February 1999 at the 
White River Junction VA medical center for treatment of PTSD.  
Those records should be obtained, as well as any VA 
outpatient treatment records dated beginning in January 1998.

The VA has a duty to assist the appellant in the development 
of facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  Under the circumstances, the case is remanded for the 
following:

1.  The RO is to contact the veteran and 
request that he provide any additional 
information he might recall concerning 
Capt. [redacted].  The veteran should be 
asked to provide specific details of the 
claimed stressful events he experienced 
during service, such as dates, places, 
detailed descriptions of events, and any 
other identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail, as well as statements 
of fellow service members.  He should be 
advised that this information is 
necessary to obtain supportive evidence 
of the stressful events he claims to have 
experienced, and he must be asked to be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.  The veteran should be allowed 
an adequate time to respond.  Any 
information received should be associated 
with the claims folder.

2.  When the additional information is 
obtained, the RO should review the file 
and prepare a summary of all the claimed 
stressors, and include the corrected name 
([redacted]).  This summary, 
and all associated documents, should be 
sent to the United States Armed Services 
Center for Research of Records. This 
organization should be requested to 
provide any information that might 
corroborate the veteran's alleged 
stressors.  Again, this will be dependent 
on sufficient information being assembled 
so that such search can be made.  The 
need for the appellant's cooperation in 
this matter can not be over emphasized.  
Attempts should also be undertaken to 
ascertain the unit diaries and logs and 
where Company A, 5th Battalion, 46th 
Infantry, 198th Infantry Bde, (Americal 
Division) was located during the period 
from July through August 26, 1968, and 
the duties that the unit performed, to 
include any references to casualties 
sustained during that period.  Any 
records received should be associated 
with the claims folder.

3.  The RO is to obtain and associate 
with the claims folder the VA medical 
records regarding the veteran's inpatient 
treatment in January to February 1999, as 
well as all VA outpatient treatment 
records dated beginning in January 1998.  
Any records received should be associated 
with the claims folder.

4. The RO should then readjudicate the 
issue of service connection for PTSD. In 
the event that the benefits sought are 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals




